Citation Nr: 0431098	
Decision Date: 11/23/04    Archive Date: 11/29/04

DOCKET NO.  99-06 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an increased disability evaluation for chronic 
lumbosacral strain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to 
October 1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington. At present, after remand to the RO in December 
2000 and May 2003 for additional development, the veteran's 
case is once again before the Board.

The Board notes that the veteran presented testimony during a 
video conference hearing before the undersigned Veterans Law 
Judge in October 2000. A copy of the hearing transcript 
issued following the hearing is of record.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issue 
addressed in this decision.

2.  Competent medical evidence reasonably establishes that 
the veteran's service-connected lumbar spine disability is 
manifested by severe limitation of lumbar spine motion, with 
5 degrees of additional loss of seated and standing flexion 
due to pain, with weakened movement and excess fatigability, 
but no incoordination.  

3.  The veteran's service-connected lumbar spine disability 
has not been characterized by persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  Additionally, this 
disability is has not been characterized by unfavorable 
ankylosis of the entire thoracolumbar spine, or by 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  

CONCLUSION OF LAW

The criteria for the assignment of a 40 percent disability 
evaluation, but not more, for the service-connected chronic 
lumbosacral strain, have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Codes 5292, 5295 (as effective prior 
to September 26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as effective prior to and as of September 23, 2002); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5237, 5242 (as effective as of September 26, 2003).     


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made before November 9, 2000, the date the 
VCAA was enacted, and thus prior to the promulgation of the 
implementing regulations.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to an 
increased disability evaluation for chronic lumbosacral 
strain via the multiple rating decisions, the statement of 
the case (SOC), and multiple supplemental statements of the 
case (SSOCs) issued from March 1998 to June 2004.  
Specifically, the appellant has been informed of the need to 
provide evidence showing that his disability is more severe 
than currently rated.  In addition, via the May 2001, March 
2003 and June 2003 VA letters, as well as via the August 2002 
supplemental statement of the case, the veteran was provided 
with specific information concerning the VCAA.  Thus, no 
further notices are required.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the veteran's claim or might be pertinent to 
the bases of the claim, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Further, there is no basis for concluding that harmful error 
occurs simply because a claimant receives VCAA notice after 
an initial adverse adjudication.  See 38 U.S.C.A. 
§ 7261(b)(2) (West 2002); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (There is no implicit exemption 
for the notice requirements contained in 38 U.S.C.A. 
§ 5103(a) from the general statutory command set forth in 
section 7261(b)(2) that the Veterans Claims Court shall 
"take due account of the rule of prejudicial error.")  

In reviewing the agency of original jurisdiction (AOJ) 
determination on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C.A. § 7104(a), all questions in a matter which under 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication notice constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C.A. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  As 
noted above, in variously-dated letters to the appellant and 
an SOC, the VA informed him of what information he needed to 
establish entitlement to an increased evaluation for his 
service-connected chronic lumbosacral strain, that he should 
send in information describing additional evidence or the 
evidence itself.  While the notice VA provided to the 
appellant in May 2001 was not given prior to the initial AOJ 
adjudication of the claim, the notice was provided by VA 
prior to the transfer of the appellant's case to the Board 
and the content of the notice and various duty to assist 
letters, along with the SOC, generally complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  In October 2000, the 
veteran testified at a video conference hearing before the 
undersigned Veterans Law Judge.  Therefore, to decide the 
appeal regarding the veteran's claim discussed herein would 
not be prejudicial error to the claimant.  See VAOPGCPREC 7-
2004.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2004).  
Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2004).

Where the particular disability for which the veteran has 
been service-connected is not listed, it may be rated by 
analogy to a closely related disease in which not only the 
functions affected, but also the anatomical location and 
symptomatology are closely analogous.  See 38 C.F.R. §§ 4.20, 
4.27 (2004).  

In this case, in an October 1981 rating decision, the veteran 
was granted service connection for chronic lumbosacral 
strain, and was granted a 10 percent rating under Diagnostic 
Codes 5292 and 5295, effective October 1980.  Subsequently, 
in a March 1998 rating decision, the veteran's disability 
rating was increased to a 20 percent, effective November 
1997. 

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying the schedular criteria, consider 
granting a higher rating in cases in which additional 
functional loss due to pain or weakness is demonstrated, and 
pain or weakness on use is not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995).

With respect to the applicable law, effective September 23, 
2002, VA revised the criteria for diagnosing and evaluating 
intervertebral disc syndrome.  67 Fed. Reg. 54,345 (Aug. 22, 
2002).  Effective September 26, 2003, VA revised the criteria 
for evaluating general diseases and injuries of the spine.  
68 Fed. Reg. 51,454 (Aug. 27, 2003).  At that time, VA also 
reiterated the changes to Diagnostic Code 5293 (now 
reclassified as Diagnostic Code 5243) for intervertebral disc 
syndrome.

Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies.  However, where compensation is awarded or 
increased pursuant to any Act or administrative issue, the 
effective date of such an award or increase shall not be 
earlier than the effective date of the Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 2002).  In addition, 
the General Counsel of VA has held that if the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000).  

I.  The Evidence.

The evidence includes a February 1998 VA neurological 
examination report which shows the veteran's thoracic spine 
range of motion was forward flexion to 40 degrees, extension 
to 25 degrees, lateral flexion to 25 degrees bilaterally, and 
rotation to 25 degrees bilaterally.  His lumbar spine range 
of motion was forward flexion to 75 degrees, extension to 35 
degrees, lateral flexion to 35 degrees bilaterally, and 
rotation to 35 degrees.  The veteran had back spasms 
throughout the thoracic, lumbar and cervical regions.  
Straight leg raising test was to 50 degrees and his hip 
movements were normal.  He also had "sensory diminution in 
L5-S1 region of the left foot."  Lumbosacral spine x-rays 
showed minor degenerative joint disease with disc narrowing 
at L4-5, and thoracic spine x-rays revealed minor scoliosis 
and chronic back muscle spasms.

October 1998 reports from the Evergreen Head Injury and 
Rehabilitation Center revealed decreased straight leg raise 
bilaterally due to muscle guarding from low back pain versus 
tight hamstrings.  The veteran had subjective complaints of 
low back pain which increased when he performed lifting, 
bending or stooping.  He had normal trunk and cervical range 
of motion upon testing, but reported pain during all motions 
(including flexion, extension, side bending and rotation).  
He also reported he tolerated only 5 to 10 minutes of 
standing due to low back pain.  It was recommended that the 
veteran work at a sedentary job requiring light physical 
demands, and that he be provided an ergonomic char and work 
station.

A December 1999 VA spine examination report notes the 
veteran's lumbosacral spine had normal station and gait.  His 
range of motion of the spine was limited due to pain to 85 
degrees of anterior flexion, 25 degrees of extension, 30 
degrees of lateral bending bilaterally, and 35 degrees of 
rotation bilaterally.  All motions produced pain in the lower 
lumbar region.  Curvature of the spine appeared normal with 
no muscular spasm noted, but with hypersensitivity to 
palpation in the lower lumbar area that was superficial in 
nature.  Neurologic examination of the lower extremities was 
unremarkable for abnormalities, deep tendon reflexes, and 
motor or sensory modalities.  The veteran was diagnosed with 
chronic lumbosacral spine with early degenerative disc 
disease at L4-5.

On the occasion of a hearing on appeal in October 2000, the 
veteran testified that the symptomatology attributable to his 
service-connected back disability had increased in severity.  
He stated that he experiences continuous pain that interfered 
with his ability to sit long periods of time.  The veteran 
pointed out that he was unable to lift heavy objects or 
perform strenuous jobs around his house.  It was further 
noted that the veteran did wear a brace on his back.  

Records from the Seattle and American Lake VA Medical Centers 
dated from 1998 to 2004 describe the treatment the veteran 
has received over time for various health problems, including 
chronic back pain, headaches and psychiatric problems.

An August 2002 VA examination report shows the veteran had 
grimacing with rising from a chair.  He had normal gait 
without limp and grimacing, and there was no grimacing with 
tip toe or heel walking, but reported low back pain.  Back 
flexion actively and passively was to 80 degrees, and 
repeated active flexion on the back varied between 70 and 85 
degrees.  The back was more uncomfortable with repeated 
active flexion of the low back.  Extension was limited to 25 
degrees with increased low back pain, lateral flexion was 
limited to 25 degrees bilaterally with increased low back 
pain on the left, rotation was limited to 65 degrees to the 
right and to 75 degrees to the left with grimacing.  
Neurological examination revealed straight leg raising to 70 
degrees, negative for sciatica bilaterally.  Motor strength 
testing at the knees and ankles was without weakness.  And, 
sensory examination of the lower extremities and the lumbar 
back to light touch was without numbness.  The veteran was 
diagnosed with chronic lumbar back pain, mild degenerative 
lumbar disc disease.  No excessive fatigability or weakness 
with movements or incoordination were noted.  No muscle spasm 
noted, but low back pain could significantly limit function 
mobility during flare-ups or upon repeated use.  The veteran 
was noted to be employed at this time as a career planer at 
Clover Park and to be training in computer work.  X-rays 
revealed stable lumbar spine films with mild disc 
degeneration at L4-5.

An August 2002 VA general examination diagnosed the veteran 
with degenerative spine disease, lumbar and cervical.

An August 2002 VA neurological examination revealed sensation 
decreased on the right side from the mid chest and below at 
the T4 level to light touch, temperature and pinprick.  There 
was difficulty raising from a chair and the veteran used the 
arms to assist himself.  He was unable to fully raise on his 
right foot, and used his cane in the left hand.  Also, he was 
unsteady on unstressed gait, had a limp, and was unable to 
perform a deep knee bend.  He had no tenderness or spasm of 
the low back.  The veteran's assessment was cervical disc 
disease and cord injury.  The veteran's symptoms seemed to 
have progressed and were moderate to severely disabling, 
making it unlikely that we was employable.

Lastly, April 2004 VA joints examination report indicates the 
veteran's job history revealed he worked as a career planer 
at Clover Park Tech College from July 2002 to the day of the 
examination, but that he was being terminated from his job 
due to a budget cut.  The veteran was seeking for a new job 
at this time, although he had taken 10 days off without 
medical recommendation.  Upon examination, he complained of 
pain in the low back and upper buttocks which increased upon 
sitting in an uncomfortable chair, long sitting, lifting or 
weather changes.  There was no instability or weakness, no 
pain in the lower extremities radiating from the back, and 
infrequent spasm.  The objective findings include tenderness 
of the thoracic or lumbar muscles.  The range of motion 
included 80 degrees of standing flexion, 45 degrees of 
sitting flexion, 15 degrees of extension, 25 degrees of 
lateral flexion bilaterally, and 40 degrees of rotation.  
With respect to the DeLuca criteria, there were 5 degrees of 
additional loss of seated and standing flexion due to pain.  
Also, there was weakened movement and excess fatigability, 
but no incoordination.  The veteran was diagnosed with L-S 
spine degenerative disc disease with associated chronic low 
back pain.  The veteran's functional impairment was deemed to 
be moderately severe.

Analysis

In this case, for an increased disability evaluation in 
excess of 20 percent under Diagnostic Code 5292, which the 
next higher rating under this Code is 40 percent, the 
service-connected back disability must show evidence of 
severe limitation of motion of the lumbar spine.  See 4.71a, 
Diagnostic Codes 5292 (as effective prior to September 26, 
2003).  In this respect, from 1998 to 2002, the veteran's 
ranges of motions of the spine was flexion to 70-85 degrees, 
extension to 25-35 degrees, lateral flexion to 25-35 degrees 
bilaterally, and rotation to about 35 degrees bilaterally.  
As such, an increase rating in excess of 20 percent for the 
service connected chronic lumbosacral strain is not warranted 
under Diagnostic Code 5292.

Additionally, under Diagnostic Code 5295, a 20 percent rating 
is contemplated for lumbosacral strain with muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in the standing position.  Assignment of a 40 
percent evaluation, the highest rating available under 
Diagnostic Code 5295, is contemplated for severe lumbosacral 
strain, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in the standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of the 
joint space, or some of the above with abnormal mobility on 
forced motion.  See 4.71a, Diagnostic Codes 5295 (as 
effective prior to September 26, 2003).  

In this respect, the medical evidence shows the veteran had 
sensory diminution in L5-S1 region; subjective complaints of 
low back pain which increased when he performed lifting, 
bending or stooping; degenerative disc disease at L4-5; and 
decreased sensation on the right side from the mid chest and 
below at the T4 level to light touch, temperature and 
pinprick.  In addition, the veteran had difficulty raising 
from a chair and the veteran used the arms to assist himself.  
However, it is clear that the evidence does not show that the 
veteran's back disability is characterized by listing of the 
whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of the joint space, or 
some of the above with abnormal mobility on forced motion.  
As such, an increase rating in excess of 20 percent for the 
service-connected chronic lumbosacral strain is not warranted 
under Diagnostic Code 5295.

Furthermore, prior to September 2002, under Diagnostic Code 
5293, a 20 percent evaluation was assigned for moderate, 
recurring attacks of intervertebral disc syndrome.  A 40 
percent rating was contemplated for severe, recurrent attacks 
with intermittent relief.  And, a 60 percent evaluation, the 
highest rating available for intervertebral disc syndrome 
under Diagnostic Code 5293 (as effective prior to September 
23, 2002) was assigned for pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as effective 
prior to September 23, 2002).

In this case, however, the evidence does not show that the 
service-connected back disability was at least characterized 
by intervertebral disc syndrome with severe recurring attacks 
with intermittent relief.  Therefore, an increase rating in 
excess of 20 percent for the service-connected chronic 
lumbosacral strain is not warranted under Diagnostic Code 
5293.

Lastly, taking into consideration the requirements of 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), per the August 2002 VA examination report 
discussed above, the veteran did not present evidence of 
excessive fatigability or weakness with movements or 
incoordination, or muscle spasm.  However, back pain could 
significantly limit function mobility during flare-ups or 
upon repeated use.  At this time, the veteran was also noted 
to be employed as a career planer at Clover Park and to be 
training in computer work.  Additionally, although the August 
2002 VA neurological examination report noted that the 
veteran's cervical disc disease symptomatology was moderate 
to severely disabling, making it unlikely for the veteran to 
be employable, the Board finds that the cervical spine 
disability is not service-connected and not the issue 
currently on appeal.

Current examination findings show the veteran's spine range 
of motion of 80 degrees of standing flexion, 45 degrees of 
sitting flexion, 15 degrees of extension, 25 degrees of 
lateral flexion bilaterally, and 40 degrees of rotation.  
Also, with respect to the DeLuca criteria per the April 2004 
VA examination report, there has been 5 degrees of additional 
loss of seated and standing flexion due to pain.  And, there 
has been weakened movement and excess fatigability, but no 
incoordination.  

Under these circumstances, the doctrine of reasonable doubt 
is for application.  Under Diagnostic Code 5292, a 40 percent 
disability rating is assigned for a lumbar spine disability 
with severe limitation of motion.  As noted above, the 
veteran's lumbar spine range of motion after September 2003 
is not medically deemed as severe.  However, given the April 
2004 VA examination report discussion above, and per DeLuca, 
the evidence shows additional loss of seated and standing 
flexion due to pain, with additional weakened movement and 
excess fatigability.  Therefore, the Board finds that a grant 
of a 40 percent rating under the old criteria for limitation 
of motion of the lumbar spine is warranted.  See 38 U.S.C.A.
§§ 5103A, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2004); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292 (as effective prior 
to September 26, 2003);DeLuca v. Brown, 8 Vet. App. 202, 206-
7 (1995); see generally VAOPGCPREC 36-97.

However, a disability rating in excess of 40 percent is not 
warranted for the service-connected back disorder under the 
old criteria for Diagnostic Codes 5295 or 5293.  40 percent 
is the maximum rating assignable under Diagnostic Code 5295 
(as effective prior to September 26, 2003), and thus, an 
increased rating in excess of 40 percent is not allowed.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (as effective prior 
to September 26, 2003).

Under the old criteria for Diagnostic Code 5293, a 60 percent 
evaluation, the highest rating available for intervertebral 
disc syndrome under Diagnostic Code 5293 (as effective prior 
to September 23, 2002), was assigned for pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (as effective prior to September 23, 2002).  However, in 
this case, the evidence does not show that the veteran's 
disability presented the above symptomatology and a grant of 
a disability rating in excess of 40 percent for the claimed 
service-connected back disability must be denied under this 
code.

Under 38 C.F.R. § 4.71a (as in effect September 26, 2003), 
Diagnostic Code 5237 (lumbosacral strain), Diagnostic Code 
5242 (degenerative arthritis of the spine) (see also 
Diagnostic Code 5003), and Diagnostic Code 5243 
(intervertebral disc syndrome), all are rated under the 
"General Rating Formula for Diseases and Injuries of the 
Spine."  The General Rating Formula provides that a 40 
percent evaluation is warranted for favorable ankylosis of 
the entire thoracolumbar spine or forward flexion of the 
thoracolumbar spine of 30 degrees or less.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  And, a 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5237, 5242 (as effective as 
of September 26, 2003).     

In addition, the regulation provides that intervertebral disc 
syndrome may be rated under either the General Rating Formula 
or the "Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes", whichever results in a 
higher rating.  The Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes provides that a 40 
percent rating is warranted for intervertebral disc syndrome, 
with incapacitating episodes having a total duration of at 
least 4 weeks but less than 6 weeks during the past 12 
months.  And, a 60 percent rating is assigned for 
intervertebral disc syndrome, with incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective September 23, 2002).

Again, the evidence does not show that the veteran's 
disability presented the above symptomatology and a grant of 
a disability rating in excess of 40 percent for the service-
connected back disability must be denied under the new 
criteria for Diagnostic Codes 5237, 5242 (as effective as of 
September 26, 2003), and Diagnostic Code 5293 (as effective 
September 23, 2002).

For the reasons discussed above, the Board finds that the 
assignment of a 40 percent rating for the service-connected 
chronic lumbosacral strain is warranted under the old 
criteria for Diagnostic Code 5292.  However, the 
preponderance of the evidence does not demonstrate that the 
veteran's disability picture meets the old or new criteria 
for the assignment of a disability evaluation in excess of 40 
percent for the service-connected chronic lumbosacral strain 
under Diagnostic Code 5295 (as effective prior to September 
26, 2003), Diagnostic Code 5293 (as effective prior to and as 
of September 23, 2002), or Diagnostic Codes 5237, 5242 (as 
effective as of September 26, 2003).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as effective prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as 
effective prior to and as of September 23, 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5237, 5242 (as effective as of 
September 26, 2003).     

IV.  Conclusion.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2004) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is 
warranted.  In the instant case, however, there has been no 
showing that the veteran's service-connected back disability 
has caused marked interference with employment (i.e., beyond 
that contemplated in the currently assigned evaluation) or 

the need for frequent periods of hospitalization, or has 
otherwise rendered impracticable the application of the 
regular schedular standards.  In essence, the evidence does 
not show that there is an exceptional or unusual disability 
picture in this case, which renders impracticable the 
application of the regular schedular standards.

In this respect, the Board acknowledges that per the August 
2002 VA examination, the veteran was noted to be employed at 
this time as a career planer at Clover Park and to be 
training in computer work, although an August 2002 VA 
neurological examination report noted that the veteran's 
cervical disc disease symptomatology (which is nonservice-
connected) was moderate to severely disabling, making it 
unlikely that we was employable.  Furthermore, per the April 
2004 VA joints examination report, the veteran's job history 
revealed he worked as a career planer at Clover Park Tech 
College from July 2002 to the day of the examination, but 
that he was being terminated from his job due to a budget 
cut.  As such, the Board finds that the preponderance of the 
evidence does not show that the service-connected chronic 
lumbosacral strain per se has caused marked interference with 
the veteran's employment.

Lastly, with respect to the disability at issue, the 
applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of a higher rating on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

A 40 percent disability rating for chronic lumbosacral strain 
is granted, subject to the controlling criteria applicable to 
the payment of monetary awards. 



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



